                  Case
                   Case2:20-cr-00151-RAJ
                         1:20-mj-00775-JKL Document
                                            Document18-5
                                                     4 Filed
                                                         Filed09/18/20
                                                               09/21/20 Page
                                                                         Page1 1ofof3 3


AO i99A (Rev 12/il) Order SettingConditions of Release                                                            Page I of       3         Pages

                                                                                                              FILED IN OPEN COURT
                                        UNITED STATES DISTRICT COURT                                                  tJ.S.D.C. Atlanta
                                                                                                                                      -


                                                                       for the                                         SEP 182020
                                                            Northern District of Georgia
                                                                                                              JAMES N. HATTEN, Clerk
                                                                                                            By:          ,.


                   United States of America                                                                             (J~~iYl            Deputy Clerk
                                   V.                                      )
                                                                           )        Case No. 1 :20-MJ-775
                      HADIS NUHANOVIC                                      )
                              Defendant

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1)   The defendant must not violate federal, state, or local law while on release.

(2)   The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C.                   §     14135a.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change of residence or telephone number.

(4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.

      The defendant must appear at:                .   S.    b~j~at    ~         700       S?c~a,4   4~’ee4         5ee.4J~               L’JA q
                                                                                             Place

             Lu        U.S       ..L. ~ A
      on          Oc-4.       JC        2-02-0           a
                                                                          Date and Time

       If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.
                             Case
                              Case2:20-cr-00151-RAJ
                                    1:20-mj-00775-JKL Document
                                                       Document18-5
                                                                4 Filed
                                                                    Filed09/18/20
                                                                          09/21/20 Page
                                                                                    Page2 2ofof3 3


Ao 199B (Rev. 12/Il) Additional Conditions of Release                                                                                     Page   2 of 3     Pages
                                                        ADDITIONAL CONDITIONS OF RELEASE
       IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

           (6)The defendant is placed in the custody of:
              Person or organization
              Address (only ifabove is an
              organization)
              City and state                                                                                         Tel. No. ______________________________
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court immediately
if the defendant violates a condition of release or is no longer in the custodian’s custody.

                                                                               Signed:   ______________________________________             ______________________

                                                                                                          Custodian                                   Date
  x)       (7)       The defendant must:
                         submit to supervision by and report for supervision
            x )      (a) to the                                                        (x) U.S. Pretrial Services ( ) U.S. Probation Office
                         telephone number         404-215-1950            ,      ()No later than                     Before leaving courthouse, or
            x    )   (b) maintain or actively seek lawfUl and verifiable employment.
                     (c) continue or start an education program.
            x )      (d) surrender any passport to your supervising officer by:                  ,and do not obtain nor possess a passport or other international
                         travel document, not obtain or possess a passport or other international travel document in your name, another name or on behalf of a
                         third party, including minor children.
            x    )   (e) abide by the following restrictions on personal association, residence, or travel: Reside at address rovided to Pretrial Services
                          and do not chan e our address or tele hone number w o written PTS re- a royal
            x    )    (0 avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                         including:     an and all co-defendants and or unindicted co cons irators

                     (g) get medical or psychiatric treatment:        () as directed by your supervising officers                ()
                     (h) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                         necessary.
            x )      (i) not possess a firearm, destructive device, other weapon, or ammunition, in your home, vehicle or place of employment, or upon your
                         person.
            x    )   (j) not use alcohol (       ) at all ( x ) excessively.
            x    )   (k) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless lawfully prescribed by a
                          licensed medical practitioner.
                      (I) submit to testing for a prohibited substance ifrequired by the pretrial services office or supervising officer. Testing may be used with random
                          frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and or any form of prohibited
                          substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamperwith the efficiency and accuracyofprohibited
                          substance screening or testing.
                     (m) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretnal services office or
                          supervising officer.
                     (n) participate in one of the following location restriction programs and comply with its requirements as directed.
                                  (i) Curfew. You are restricted to your residence every day (           ) from _______________ to ___________ , or (            ) as
                                      directed by the pretrial services office or supervising officer; or
                                 (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical,
                                      substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities
                                      approved in advance by the pretrial services office or supervising officer; or
                                 (Hi) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                      court appearances or other activities specifically approved by the court.
                      (o) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                          requirements and instructions provided.
                                 You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                                 supervising officer.
            x    ) (p) report within 72 hours to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                 arrests, questioning, or traffic stops.
         x ) (p) restrict travel to the Northern District of Georgia unless the supervising officer has approved travel in advance.
       (fl(r)pla             at       /u Lth.jJ~s.                           4,
                                                                             CaCcs)-OI~                                        cast.
       (         ) (s)
       (         ) (t)
                    Case
                     Case2:20-cr-00151-RAJ
                           1:20-mj-00775-JKL Document
                                              Document18-5
                                                       4 Filed
                                                           Filed09/18/20
                                                                 09/21/20 Page
                                                                           Page3 3ofof3 3

AO 199C (Rev 09/08) Advice of PenalLies                                                                          Page       3   of

                                            ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

        Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
        While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (Le., in addition to) to any other sentence you receive.
        It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
        If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
        (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more you will be fined
              not more than $250,000 or imprisoned for not more than 10 years, or both;
        (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years you will be fined not
              more than $250,000 or imprisoned for not more than five years, or both;
        (3) any other felony you will be fined not more than $250,000 or imprisoned not more than two years, or both;
        (4) a misdemeanor you will be fined not more than $100,000 or imprisoned not more than one year, or both.
        A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                    Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware ofthe conditions of release. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                                                          Eyfend    I   s Signature

                                                                                             46
                                                                                              C    and State



                                                  Directions to the United States Marshal
        The defendant is ORDERED released after processing.
        The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk orjudge that the defendant
        has posted bond and or complied with all other conditions for release. If still in custody, the defendant must be produced before
        the appropriate judge at the time and place specified.


Date:           I    2020                                                              //          1~”1C’
                                                                                         ricia/ 0 ice, s Signature

                                                                      JOHN K. LARKINS Ill, U.S. MAGISTRATE JUDGE
                                                                                           Printed name and lit/c




                      DISTRIBUTION        COURT    DEFENDANT      PRETRIAL SERVICE        U S ATTORNEY                U S MARSHAL
